GRIFFIN, J.
The defendant concedes the issue raised on appeal is controlled by this court’s decision in Stabile v. State, 790 So.2d 1235 (Fla. 5th DCA 2001), in which we certified to the supreme court a question already certified by several other districts. See, e.g., Navarro v. State, 805 So.2d 1047 (Fla. 3d DCA 2002); Vargas v. State, 789 So.2d 1030 (Fla. 4th DCA 2001) and Knight v. State, 791 So.2d 490 (Fla. 1st DCA 2000). The Supreme Court of Florida has taken Knight for review and has now answered the question as we did in Stabile. Stabile, 790 So.2d at 1238-39.
AFFIRMED.
PETERSON and PLEUS, JJ., concur.